




Exhibit (10.24)
September 28, 2009


Mr. Antonio M. Perez
Chairman and Chief Executive Officer
Eastman Kodak Company
343 State Street
Rochester, New York  14650


Re:  Amendment to Employment Agreement


Dear Antonio:


This letter serves as an amendment to your letter agreement with Eastman Kodak
Company (“Kodak”) dated March 3, 2003, as amended by letter agreements dated
February 27, 2007, December 9, 2008 and April 29, 2009 (“Letter
Agreement”).  This letter also amends certain terms in the letter to you from
the Company dated May 10, 2005, concerning your election as Chairman and Chief
Executive Officer (the “Position Letter”).  Any defined term used in this
letter, unless otherwise defined herein, will have the same meaning that is
ascribed to it under the Letter Agreement or the Position Letter as
applicable.  This letter supersedes the Letter Agreement and the Position Letter
to the extent inconsistent therewith.


Amendments to Letter Agreement


Your Letter Agreement is revised as follows:


Sections 9 and 10
Sections 9 and 10 of your Letter Agreement are deleted and replaced with the
following:


Corporate Officer Equity Program


You will be eligible to participate in the annual equity program for corporate
officers under the Eastman Kodak Company Omnibus Plan (the “Omnibus
Plan”).  Awards under the Omnibus Plan may take the form of Stock Options,
Leadership Stock Units(Performance Shares), Restricted Stock Units, and/or other
forms of equity as provided under the Omnibus Plan.  On an annual basis, the
Executive Compensation and Development Committee (the “Committee”) will make the
final determination of the amount and form of the award to be granted to
you.  The specific terms, conditions and restrictions on any such award will be
governed by the Omnibus Plan and accompanying Administrative Guides and Award
Notices.


Sections 13A and 13C
The first paragraph of Section 13A of your Letter Agreement is revised to add
the terms set forth below in bold type, to state in full as follows:


In General.  After you have completed at least 3 years of service, you will be
eligible for the supplemental enhanced pension benefit described in this Section
13 in lieu of, and not in addition to, the enhanced pension benefit described in
Section 12.  Assuming you satisfy the conditions of Section 13(B) below and
subject to the offset provisions contained in Section 13(D) below, Kodak will
provide you, a retirement income benefit based on the following assumptions: (1)
that you were eligible to participate in the Retirement Plan by virtue of being
employed by Kodak after December 31, 1995, but prior to March 1, 1999; and (2)
that you have completed 25 years of service through November 30, 2010 plus
service for each full or partial month of employment beginning on December 1,
2010; provided, however, that expressed in the form of a single life annuity,
the amount of the supplemental enhanced pension benefit will be at least $21,000
per month.  Expressed in the form of a single life annuity and based on your
initial base salary and target EXCEL bonus and assuming a 5% increase in base
salary, this supplemental enhanced pension benefit would provide you a
retirement income benefit of approximately $84,000 per month.




                                                                 Eastman Kodak
Company • 343 State Street • Rochester, NY  14650

--------------------------------------------------------------------------------


 
The first sentence of Section 13C is revised to state as follows:


Notwithstanding Section 13(B) above, if Kodak terminates your employment before
November 8, 2010 without Cause, or if your employment terminates before November
8, 2010 due to death, Disability or Good Reason, you will receive a pro rata
portion of the supplemental enhanced pension benefit described in Section 13(A)
above.


Sections 14D and 14E
Paragraph III of Section 14D and 14E of your Letter Agreement is revised as
follows:


III. a pro-rata award under EXCEL for the year in which your termination occurs,
if earned, as certified and determined by the Committee, payable in a single
installment on the normal payment date for awards earned for the year.  The
pro-rata award will be calculated by multiplying the amount of the earned award
by a fraction, the numerator of which will be the number of full months you are
employed by the Company during the performance period and the denominator of
which shall be 12. For purposes of this calculation, a partial month of
employment will: (1) be treated as a full month of employment to the extent you
are employed for 15 or more days of such month; and (2) not be taken into
consideration to the extent you are employed for less than 15 days of such
month.




Executive Protection Plan
As part of your Letter Agreement, it is agreed that you waive any and all rights
to receive benefits associated with the following terms in Section 2.16 of the
Eastman Kodak Company Executive Protection Plan:


“(c) a voluntary termination of employment by the Chief Executive Officer for
any reason (or no reason at all) during the 30-day period commencing 23 months
after the date of a Change in Control.”


In addition, as part of your Letter Agreement, it is agreed that you waive any
and all rights to receive the Gross-Up Payment as defined and described in
Exhibit D of the Executive Protection Plan.


In the event of any conflict between the terms of the Executive Protection Plan
and your Letter Agreement as amended hereby, your Letter Agreement (as amended
hereby) shall govern.



Amendments to Position Letter


The terms in your Position Letter pertaining to “Target Leadership Stock
Allocation” and “Target Stock Option Allocation under Officer Stock Option
Program” are deleted and replaced with the terms above with regard to Sections 9
and 10 of your Letter Agreement.  For the sake of clarity, these terms are:


Corporate Officer Equity Program


You will be eligible to participate in the annual equity program for corporate
officers under the Eastman Kodak Company Omnibus Plan (the “Omnibus
Plan”).  Awards under the Omnibus Plan may take the form of Stock Options,
Leadership Stock Units(Performance Shares), Restricted Stock Units, and/or other
forms of equity as provided under the Omnibus Plan.  On an annual basis, the
Executive Compensation and Development Committee (the “Committee”) will make the
final determination of the amount and form of the award to be granted to
you.  The specific terms, conditions and restrictions on any such award will be
governed by the Omnibus Plan and accompanying Administrative Guides and Award
Notices.




2

--------------------------------------------------------------------------------




Compensation Elements


In connection with the amendments to your Letter Agreement and the Position
Letter, you shall receive the following:


1.  
Stock Option Grant

Effective October 14, 2009, you shall receive a grant of 500,000 stock options
under the terms of the Omnibus Plan and its associated relevant Administrative
Guide/Notice of Award  that will accompany the grant.


2. Performance Stock Units
You will be eligible for grants of performance stock units on January 4, 2010
and January 3, 2011, under the terms of the Omnibus Plan and its associated
Administrative Guides/Notice of Awards that accompanies the grants.  Each grant
shall have a value of $1,230,000.  Each grant shall have a performance period of
one year and each shall vest in full on December 31, 2013.  The performance
goals associated with each grant shall be established by the Committee within
the first ninety (90) days of each performance period.


Remaining Terms of Letter Agreement and Position Letter


All of the remaining terms of the Letter Agreement and of the Position Letter,
to the extent that they are not inconsistent with this letter amendment, will
remain in full force and effect, without amendment or modification.

 
3

--------------------------------------------------------------------------------

 



Your signature below means that:


1.  
You have had ample opportunity to discuss the terms and conditions of this
letter agreement with an attorney and/or financial advisor of your choice and,
as a result, fully understand its terms and conditions; and



2.  
You accept the terms and conditions set forth in this letter agreement; and



3.  
This letter agreement supersedes and replaces any and all agreements or
understandings, whether written or oral, that you may have had with the Company
concerning the matters discussed herein.



If you find the foregoing acceptable, please sign your name on the signature
line provided below.  Once this letter agreement is executed, please return it
directly to my attention.


Thank you for your continued leadership and commitment to Kodak.




Very truly yours,

 
                                                                                                
/s/ Richard S. Braddock

 
Richard S. Braddock






I accept the terms and conditions of this letter agreement.




Signed:        /s/ Antonio M. Perez


Antonio M. Perez


Dated:           9/28/2009


 


 

 
4

--------------------------------------------------------------------------------

 
